DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/2022.
Applicant's election with traverse of Invention I drawn to claims 1-32 in the reply filed on 1/27/2022 is acknowledged.  The traversal is on the ground(s) that simultaneous examination of all the claims would not present an undue burden.  This is not found persuasive because the inventions are drawn to distinct products.  Invention I determines a fake fingerprint using a color comparison whereas Invention II determines a fake fingerprint using a shape comparison.  The inventions have acquired a separate status in the art in view of their different classification and recognized divergent subject matter, and therefore, require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is meant by, “a light illuminance sensed in the first non-emission area is substantially maximized”.  Claims 8 and 9 are dependent on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 21-23, 26, 28, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0364763 A1 to Jin et al.
As to claim 1, Jin discloses a display device comprising:
a display panel including a plurality of pixels configured to 5display a first image including user convenience information (Fig. 1 and 22, paragraphs 0061-0062 and 0238, display (160), where guide UI (2210) is the first image including user convenience information);
a photoelectric sensor, disposed on the display panel, and configured to sense light and provide a sensing signal based on the light (Fig. 1 and 2, paragraphs 0062-0068, where fingerprint sensor (180) is the photoelectric sensor); and
a fingerprint detector configured to determine whether a 10sensed fingerprint corresponding to the sensing signal is indicative of a fake fingerprint, based on the fake-determination image pattern and the sensing signal (Fig. 1, 2 and 13, paragraphs 0062-0068 and 0141-0142, where fingerprint sensor (180) and processor (120) determine if there is a fake fingerprint),
wherein the user convenience information includes a first color pattern of the fake-determination image pattern (Fig. 22, paragraphs 0238-0240, where the guide UI (2210) changes to first and second display states (2221, 2220), which have color patterns).
As to claim 2, Jin discloses the display device, wherein the user convenience information includes an indication image indicating a fingerprint sensing area of the 
wherein the indication image includes the first color pattern in 20the fingerprint sensing area (Fig. 22, paragraphs 0238-0240, where guide UI (2210) changes to first and second display states (2221, 2220), which have color patterns).
As to claim 3, Jin discloses the display device, wherein the fake-determination image pattern further includes a second color pattern 848290L-168 (Po200565SM)different from the first color pattern (Fig. 22, paragraphs 0238-0240, where guide UI (2210) changes to first and second display states (2221, 2220), which have color patterns), and
wherein a luminance of the first color pattern is lower than that of the second color pattern (Fig. 22, paragraphs 0238-0240, where the first and second display states (2221, 2220) have different luminance levels).
As to claim 4, Jin discloses the display device, wherein the fingerprint detector determines whether the sensed fingerprint is a fake fingerprint by analyzing light illuminance sensed in a first area in which the first color pattern is displayed (Fig. 1 and 22, paragraphs 0062 and 0240-0242, where the processor (120) determines if the fingerprint is fake from the light sensed by fingerprint sensor (180) in first display state (2221)).
As to claim 10, Jin discloses the display device, wherein the fingerprint 868290L-168 (Po200565SM)detector controls the fake-determination image pattern of the fingerprint sensing area of the display panel, which is used for fingerprint sensing, and performs fingerprint authentication on the sensed fingerprint, based on the sensing signal (Fig. 22, 
As to claim 21, Jin discloses a method for driving a display device, the method 5comprising:
displaying a first image including user convenience information through a display panel, the user convenience information including a first color pattern of a fake-determination image pattern (Fig. 22, paragraphs 0238-0240, where the guide UI (2210) is the image including user convenience information and changes to first and second display states (2221, 2220), which have color patterns);
generating sensing data corresponding to a fingerprint sensing 10area by using a photoelectric sensor (Fig. 1 and 2, paragraphs 0062-0068, where fingerprint sensor (180) is the photoelectric sensor); and
determining whether a sensed fingerprint corresponding to the sensing data is a fake fingerprint by comparing expected sensing light illuminance information based on the first image with sensed light illuminance information of the sensing data (Fig. 1, 2 and 13, paragraphs 0062-0068 and 0141-0142, where fingerprint sensor (180) and processor (120) determine if there is a fake fingerprint).
As to claims 22 and 23, Jin discloses limitations similar to claims 2 and 3, respectively.
As to claim 26, Jin discloses the method, wherein, when the display panel is power-on, the first image is displayed based on the power-on of the display panel (Fig. 2, paragraph 0072, where battery (220) supplies electric power to the display (160) and fingerprint sensor (180)).
claim 28, Jin discloses the method, further comprising displaying a second image in which light is emitted in the entire fingerprint sensing area, based on a touch input (Fig. 22, paragraph 0240-0242, where the display states (2220-2222) are displayed based on the touch detected).
As to claim 29, Jin discloses the method, further comprising:
20performing fingerprint authentication by comparing the sensing data with registered fingerprint data (Fig. 13 and 14, paragraph 0159, where the fingerprint information processing unit (125) compares fingerprint information with a trusted execution environment (TEE)); and
determining whether use of display device is to be approved, based on a result of the fingerprint authentication and a result of the 938290L-168 (Po200565SM)fake fingerprint determination (Fig. 13 and 14, paragraph 0159, where the fingerprint information processing unit (125) determines of authentication is successful).
As to claim 31, Jin discloses the method, wherein the determining of 15whether the use of the display device is to be approved includes approving the use of the display device, when the sensing data and the registered fingerprint data accord with each other, and the sensed fingerprint is a real fingerprint (Fig. 13 and 14, paragraph 0159, where the fingerprint information processing unit (125) compares fingerprint information with a trusted execution environment (TEE) to determine if authentication is successful).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0364763 A1 to Jin et al. in view of U.S. Patent Pub. No. 2019/0369695 A1 to Wang et al.
As to claim 27, Jin is deficient in disclosing the method, wherein the display panel displays 10a general image having a first refresh rate in a first mode, and displays a power-saving image having a second refresh rate smaller than the first refresh rate in a second mode, and
wherein the power-saving image includes the first image.
However, Wang discloses the method, wherein the display panel displays 10a general image having a first refresh rate in a first mode, and displays a power-saving image having a second refresh rate smaller than the first refresh rate in a second mode, and

At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the display device with a fingerprint sensing area as taught by Jin by including an image during different modes of the display as taught by Wang.  The suggestion/motivation would have been in order for the user to identify the location of the fingerprint sensing area while saving power (Wang, paragraph 0031).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0364763 A1 to Jin et al. in view of U.S. Patent Pub. No. 2020/0193138 A1 to Li et al.
As to claim 32, Jin is deficient in disclosing the method, wherein the determining of whether the use of the display device is to be approved includes disapproving the use of the display device regardless of whether the sensing data and the registered fingerprint data accord with each 948290L-168 (Po200565SM)other, when it is determined that the sensed fingerprint is a fake fingerprint.
However, Li discloses the method, wherein the determining of whether the use of the display device is to be approved includes disapproving the use of the display device regardless of whether the sensing data and the registered fingerprint data accord with each948290L-168 (Po200565SM) other, when it is determined that the sensed fingerprint is a fake fingerprint (Fig. 9, paragraphs 0160-0168, where in step (S43) it is identified the fingerprint image has a match and in step (S44) it is determined if the fingerprint is real).
Jin by including disapproving the use of the display device regardless of whether the sensing data and registered fingerprint data accord with each other, when it is determined that the fingerprint is fake as taught by Li.  The suggestion/motivation would have been in order to improve the security of access to the display device by rejecting a printed fingerprint image (Li, paragraphs 0003-0004).
Allowable Subject Matter
Claims 5, 6 and 11-20, 24, 25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein if the light illuminance sensed in the first area is smaller than a predetermined first reference light illuminance, the fingerprint detector determines that the sensed fingerprint is a fake fingerprint”, in combination with the other limitations set forth in claim 5.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein, when a light illuminance sensed in a second area in which the second color pattern is displayed is greater than a predetermined second reference light illuminance, the fingerprint detector determines that the sensed fingerprint is a fake fingerprint
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the fingerprint detector includes: a pattern controller configured to generate the fake-determination image pattern such that the first color pattern is 10included in the fingerprint sensing area; a fake fingerprint detector configured to perform fake fingerprint determination by comparing first sensing data corresponding to the second color pattern of the fake-determination image pattern and second sensing data corresponding to the first 15color pattern of the fake-determination image pattern with light illuminance information set corresponding to the fake-determination image pattern; and a fingerprint analyzer configured to perform the fingerprint authentication by comparing third sensing data corresponding to the 20fingerprint sensing area except the first color pattern with registered fingerprint data”, in combination with the other limitations set forth in claim 11.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the fingerprint 878290L-168 (Po200565SM) detector includes: a pattern controller configured to generate the fake- determination image pattern such that the first color pattern is included in the fingerprint sensing area; 5a fake fingerprint detector configured to perform fake fingerprint determination by comparing first sensing data corresponding to the second color pattern of the fake-determination image pattern and second sensing data corresponding to the first color pattern of the fake-determination image pattern with light 10illuminance information set corresponding to the fake-determination image pattern; and a fingerprint analyzer configured to perform the fingerprint authentication by comparing third sensing data corresponding to the fingerprint sensing area with registered fingerprint data
Claims 13-20 are dependent on claim 12.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the determining of 5whether the sensed fingerprint is the fake fingerprint includes: comparing a first light pattern as an expected sensing light illuminance of a second area of the fingerprint sensing area, which is included in the light illuminance information, with the first sensing data, and comparing a second light pattern as an expected sensing 10light illuminance of a first area of the fingerprint sensing area, which is included in the light illuminance information, with the second sensing data; and determining that the sensed fingerprint is a real fingerprint, when an accordance rate between the first sensing data and the first 15light pattern and an accordance rate between the second sensing data and the second light pattern are equal to or greater than a predetermined threshold value, and wherein the first color pattern is displayed in the first area, and the second color pattern is displayed in the second area”, in combination with the other limitations set forth in claim 24.
Claim 25 is dependent on claim 24.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the performing of the fingerprint authentication includes: 5comparing an accordance rate between a portion corresponding to the second color pattern in the registered fingerprint data and third sensing data; and determining that the sensed fingerprint accords with the registered fingerprint data, when the accordance rate is a 10predetermined threshold value or more, and wherein the second color pattern is displayed in the second area.
Claim 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627


/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627